DIXON, J.; MATTHEWS, J.,
concurring.
Epitomized Opinion
Star Employment Bureau sued Rose Bros. Co. in Municipal Court for $112 for services rendered. The court found for the plaintiff. Thereupon counsel for Rose Bros, immediately requested the court to make a separate findoing of facts and conclusions of law which request the 'coufrt refused If or the 'rjea-son that it was made too late. On error proceedings ,the judgment was reversed and the cause remanded. The court holding:
1. 11470 GC. applies to Municipal Courts as well as Common Pleas.
2. The request was not made too late to justify a refusal.